Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION

                                          No. 04-22-00133-CV

       IN RE Rudy Wilkins DE LA GARZA, Maria Ysais and Idea Apps, LLC, Relators

                                          Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: March 16, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 3, 2022, relators filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relators did not show they are entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                      PER CURIAM




This proceeding arises out of Cause No. 2019-CV-06052, styled Dawn Prieskorn v. Rudy Wilkins De La Garza,
1

Marie Ysais, and Idea Apps LLC, pending in the County Court at Law No. 10, Bexar County, Texas, the Honorable
David J. Rodriguez presiding.